DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-15 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Regarding claim 1, in line 5 the assembly is “inserted into a urethra” which positively recites a combination including the human body.
Regarding claim 10 in line 4, “receives said glans” recites a positive combination with a portion of the human body.
	Regarding claim 14, the elastic bulb is frictionally positioned within a bladder of a user recites a combination with the human body.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an apparatus that compensates for erectile dysfunction using a device including a rigid section -77- and an fluid filed section as set forth on page 23 lines 25-30, does not reasonably provide enablement for an apparatus compensating with only a fluid filed device.  The specification sets forth that the fluid filling elastic bulb expands the bulb       -122- and the bulb contacts the bladder walls and anchors the device within the urethra.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to understand how the device without the rigid portion and including only fluid filling will promote or maintain an erection for compensating for erectile dysfunction.   





The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 13 – in line 2, “provides for” is unclear because it is unclear what limitation is required for the claim.  
	Claim 16 – the preamble and body of the claim are inconsistent because the preamble requires a method of operating an apparatus for compensating erectile dysfunction while the body of the claim does not include any step of “compensating erectile dysfunction”.  In lines 12-13, the step of “reversing said above steps” is unclear because if the order of the steps is reversed the bulb is expanded and the fluid is delivered again, and therefore the device cannot be removed.  
In lines 1-2, “said apparatus” lacks antecedent basis.
	Claim 18 – it is unclear how the vibration device and illuminating device are related to the apparatus inserted into the urethra


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5 and 14 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mikhail et al(5,624,395, hereinafter Mik).
Claim 1 – Mik teaches an apparatus capable of compensating for erectile dysfunction, including: an insertion assembly -12-, shown in figure 15 having a proximal end, at -28-, and a distal end, at -36- separated by a length, wherein said proximal end is inserted into a urethra of a penis see figure 15; said insertion assembly having a lumen -52- in communication with a lumen cap -58-; said lumen cap positioned at least partially beyond a glans, as shown in figure 15, and housing a one-way valve -116-; and said one-way valve having a direction of flow from said insertion assembly distal end to said proximal end, to allow inflation of element -18-, wherein a fluid flows into said lumen, column 11 lines 25-29, because the claimed structure and operation is the same the device will inherently “provide for an erection of said penis” as claimed.

Claim 3 – Mik teaches said insertion assembly proximal end, balloon -18- is a closed end.
Claim 5 – Mik teaches said lumen cap -58- having a first receiver, see figure 17, including a bore defined by a wall -118-, extended opposite said insertion assembly proximal end.
Claim 14 – Mik teaches said insertion assembly proximal end – 28- providing for an elastic bulb -18-, wherein said elastic bulb is frictionally positioned within a bladder of a user, column 6 lines 49-65.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mik(5,624,395) as applied to claim 5 above and further in view of Taylor et al(3,924,634, hereinafter Taylor).

Claim 6 – Mik teaches an apparatus including a one way valve as claimed, -116- and inflating element -18- with a fluid but does not set forth how the fluid is delivered. 
Taylor teaches a male urethral catheter with a proximal balloon -46- which is filled with a fluid from a syringe through a valve and lumen, see column 3 lines 27-55.
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to use a syringe for the unnamed filling element of Mik as taught by Taylor as an ordinary design choice of selecting from a limited list of known elements for use in place of the unnamed element of Mik.  Such a combination would produce predictable results of a device of Mik filed with fluid from a syringe as taught by Taylor.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mik(5,624,395) as applied to claim 1 above and further in view of Richmond(2010/0269932).
Claim 7 - Mik teaches an apparatus as claimed but uses a one way Halkey Roberts valve and not a spring valve or a duck-bill valve.
	Richmond teaches a sealable system including a plurality of one-way valves that may be used interchangeably, see paragraph [0021].
	It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to use any of the listed one way valves of Richmond .

Claim 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mik(5,624,395) in view of Taylor et al(3,924,634, hereinafter Taylor).

Claims 16 – Mik teaches a method of inserting the following apparatus into a urethra and anchoring the device with a bladder balloon.  The apparatus capable of compensating for erectile dysfunction, including: an insertion assembly -12-, shown in figure 15 having a proximal end, at -28-, and a distal end, at -36- separated by a length, wherein said proximal end is inserted into a urethra of a penis see figure 15; said insertion assembly having a lumen -52- in communication with a lumen cap -58-; said lumen cap positioned at least partially beyond a glans, as shown in figure 15, and housing a one-way valve -116-; and said one-way valve having a direction of flow from said insertion assembly distal end to said proximal end, to allow inflation of element -18- wherein a fluid flows into said lumen, column 11 lines 25-29, including a one way valve as claimed, -116- and inflating element -18- with a fluid but does not set forth how the fluid is delivered.  Removal of the device would inherently require a reversing of the steps, removing the fluid and removing the device from the urethra.   


It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to use a syringe for the unnamed filling element of Mik as taught by Taylor as an ordinary design choice of selecting from a limited list of known elements for use in place of the unnamed element of Mik.  Such a combination would produce predictable results of a method of Mik using a syringe in transferring fluid from a syringe as taught by Taylor and expanding the balloon -18-.
Because the claimed structure and method steps is the same, the method will inherently “provide for an erection of said penis” as claimed.  The method steps of Mik are the same as the steps set forth in claim 16 therefore it is the position of the office that the method is provides the “compensating erectile function” as set forth line 2.  The preamble does not set forth the metes and bounds of what applicant intends for compensating erectile dysfunction and the method does not include any actual sexual acts, therefore the method includes treating the penis for future penile erections.
Claim 20 – the combination teaches using at least one of said syringe in a friction fit communication with said lumen cap to operate valve and deliver fluid to the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 5,746,222 teaches a penile cap but does not teach a base or a threaded connection to the distal end cap assembly.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725.  The examiner can normally be reached on MaxiFlex; M-F 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/SAMUEL G GILBERT/           Primary Examiner, Art Unit 3791